987 A.2d 1213 (2010)
201 N.J. 141
In the Matter of Joseph A. CARMEN, an Attorney at Law.
D-32 September Term 2009, 065078
Supreme Court of New Jersey.
January 27, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-121, concluding that JOSEPH A. CARMEN of MARLTON, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 1.3(lack of diligence) and RPC 1.4(b)(failure to communicate with client), and good cause appearing;
It is ORDERED that JOSEPH A. CARMEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.